Citation Nr: 1221970	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, and he served in the National Guard from November 1991 through June 1994.  He had service in Southwest Asia, where his awards and decorations included the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part denied service connection for a neck condition and for headaches.  In October 2007, the Veteran was found to be incompetent, and a custodian was appointed.  The custodian is the appellant in this case.  

In April 2009, the appellant failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

In December 2009 and March 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's neck pain has been medically attributed to a cervical strain and degenerative arthritis of the cervical spine.

2.  A cervical spine disability was not present in service, and is not etiologically related to service.

3.  The Veteran's headaches have been diagnosed as tension headaches.

4.  Tension headaches were not present in service, and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

2.  Tension headaches were not incurred in or aggravated by active duty, nor may their incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in September 2004 and July 2005, prior to the initial adjudication of the claims, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  

The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of disability and effective date of the disability are part of a claim for service connection, VA has a duty to notify claimants of the evidence needed to prove those parts of the claim) in a March 2008 letter.  The Board acknowledges that this was after the unfavorable rating decision that is the subject of this appeal, but concludes that the timing of the notice does not prejudice the Veteran in this instance, as service connection has been denied.  Hence, matters concerning the disability evaluation and the effective date of an award do not arise here.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As discussed below, the Board remanded the claim in March 2011, to afford the Veteran examinations for his claimed neck disability and headaches.  The VA scheduled the Veteran for the requested VA examinations in February 2010, but the Veteran failed to appear, without explanation and has not shown good cause for his failure to appear.  In the case of an original claim, when a veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  Although the Veteran did not appear for his scheduled examinations, the Board finds that the remand instructions were complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Secretary has determined that certain infectious diseases, not at issue here, warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).  75 Fed. Reg. 59,970 (Sept. 29, 2010); 75 Fed. Reg. 61,356, Oct. 5, 2010; 75 Fed Reg. 61,997 (Oct. 7, 2010) (to be codified at 38 C.F.R. § 3.317(c)-(d)).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Neck Disability

The Veteran contends that he has a current neck disability, due to an undiagnosed illness, sustained during his participation in the Persian Gulf War.

Service treatment records show that the Veteran was seen for muscle spasms of the neck and back in June 1990.  

Post-service treatment records show that during VA treatment from March 1992 to November 2006, the Veteran complained of neck pain on several occasions.  In March 1992 and August 1994, X-rays revealed mild kyphosis of the lower cervical spine (C5-C7), compatible with muscle spasm or strain.  In September 2000, VA X-rays revealed moderate C6-C7 degenerative changes.

The Veteran was afforded a VA examination of his spine in January 2009.  The examiner diagnosed cervical strain, as well as some mild degeneration of the cervical spine on X-ray.  Although the examiner was asked to render an opinion as to whether the Veteran's cervical spine disability was related to his service-connected right shoulder disability or his service-connected thoracic spine disability, the examiner was not asked to determine whether the Veteran's cervical spine disabilities were directly related to his neck problems in and shortly after service.

Consequently, in accord with the Board's December 2009 remand, the Veteran was scheduled for another orthopedic examination in February 2010.  However, the examination was cancelled after the Veteran failed to report, and as the Board noted in the March 2011 remand, an additional VA examination was not warranted because there was no indication that the Veteran, his custodian, or his representative had provided good cause, or even an explanation, as to why the Veteran failed to report or was unable to report for the scheduled VA examination.

The evidence of record shows that the Veteran was treated for muscle spasms of the neck and back in June 1990, during active duty, and that he continued to complain of neck pain post-service, as early as 1992, within one year of his discharge.  The Board finds that this is competent evidence of a continuity of symptomatology.  The post-service medical evidence of record shows that the Veteran has been diagnosed with kyphosis of the cervical spine, a cervical strain and degenerative arthritis of the cervical spine.  However, none of these records indicates that any of the noted disorders are related to the Veteran's active military service.

The Veteran is competent to report the symptoms of his disability, and he has attributed his neck pain to service ; however, it would require medical expertise to say that his current cervical spine disability is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his cervical spine disability.  38 C.F.R. § 3.159(a)(1),(2) (2011).

The Board also notes that as the Veteran's degenerative arthritis was not diagnosed until 2000, more than one year after his discharge from service, service connection on a presumptive basis is not warranted.

The Veteran is not entitled to service connection for a neck disability as a Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness.  In this regard, the Board notes that the Veteran's neck pain has been diagnosed as a cervical spine disability.  The Board also notes that although the Veteran's disability has not been conclusively linked to any specific trauma, disease or injury, the January 2009 VA examiner did opine that the degeneration of his cervical spine was mostly brought about by aging.  See January 2009 VA spine examination report.  As such, the Veteran's cervical spine disability is of partially understood etiology, and therefore, it does not meet the criteria of multisymptom illnesses.  Furthermore, the Veteran's cervical spine disability is not a disability for which presumptive service connection is available under the revised 38 C.F.R. § 3.317.

As the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no other medical evidence of record, VA or private, showing that the Veteran's cervical spine disability is a symptom of an undiagnosed illness.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Headaches

The Veteran contends that he has headaches, due to an undiagnosed illness, sustained during his participation in the Persian Gulf War.

Service treatment records show that in June 1990, the Veteran was treated for headaches associated with probable sinusitis.

Post-service treatment records, including reports of VA examinations in May and June 1994, the report of a July 1997 examination for the Social Security Administration, and VA treatment records dated from August 1996 to September 2003, show that the Veteran complained of headaches.  In July 1997, he reported that he had migraine headaches prior to going to the War, but that after his return, they became more frequent and severe, occurring once per week, and lasting a couple of hours.  He reported that they were relieved by Tylenol.  During VA treatment in May 2003, he complained of a bad headache due to dental problems.  

In January 2009, the Veteran underwent a VA neurologic examination to determine the nature and etiology of any headaches found to be present.  The examiner diagnosed tension headaches.  As noted above, the examiner was asked to render an opinion as to whether the Veteran's headaches were related to his service-connected thoracic spine disability.  However, the examiner was not asked to determine whether the Veteran's headaches were directly related to his headaches in and shortly after service.

Consequently, in accordance with the Board's December 2009 remand, the Veteran was scheduled for another neurologic examination in February 2010.  However, the examination was cancelled after the Veteran failed to report, and as the Board noted in the March 2011 remand, an additional VA examination was not warranted because there was no indication that the Veteran, his custodian, or his representative had provided good cause, or even an explanation, as to why the Veteran failed to report or was unable to report for the scheduled VA examination.  In the case of an original claim, when a veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.

The evidence of record shows that the Veteran was treated for headaches in June 1990, during active duty, and that he continued to complain of headaches post-service, beginning in 1994, the same year he was discharged.  The Board finds that this is competent evidence of a continuity of symptomatology.  However, the contemporaneous evidence of record does not indicate that the Veteran's currently diagnosed tension headaches are related to his active military service.  In this regard, the Board notes that the Veteran has never reported during post-service treatment that his headaches began in service.  As discussed above, in July 1997, he reported having migraine headaches prior to going to War, which were worse after his discharge.  The Board notes that there is no evidence of the alleged pre-service headaches in the record.  Furthermore, during VA treatment, the Veteran associated his reported headaches to such factors as dental problems, neck and back pain, and family stress, but he only associated the headaches with service in conjunction with his claim for service connection.  

The Veteran is competent to report the symptoms of his disability, and he has attributed his headaches to service; however, it would require medical expertise to say that the current tension headaches identified after service are the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his headaches.  38 C.F.R. § 3.159(a)(1),(2) (2011).

The Veteran is not entitled to service connection for headaches as a Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness.  In this regard, the Board notes that the Veteran's headaches have been diagnosed as tension headaches.  His headaches also do not meet the criteria for a medically unexplained multisymptom illnesses because they have been noted to be caused by several factors, including dental problems, neck and back pain, family stress, and medications taken for other non-service-connected disabilities.  Accordingly, the Board finds that the etiology of the Veteran's headaches is at least partially understood.  In addition, the Veteran's headaches are not listed as a disability for which presumptive service connection is available under the revised 38 C.F.R. § 3.317.

As the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no other medical evidence of record, VA or private, showing that the Veteran's headaches are a symptom of an undiagnosed illness.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a neck disability is denied.

Service connection for headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


